         Case 1:19-cr-10119-DJC Document 72 Filed 03/06/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

CRIMINAL NO.
19-CR-10119-DJC

                              UNITED STATES OF AMERICA


                                               v.

                                   PAUL IWUANYANWU

                                      ORDER AND
                                 FINAL STATUS REPORT

                                        March 6, 2020
KELLEY, M.J.

       Defendant had a final status conference scheduled for March 9, 2020. The

parties agree that the case should be sent to the District Court for a pretrial conference.

(#68.) Defendant will file motions under Fed. R. Crim.P. 12(b) on or before April 9, 2020.

       Discovery is complete. Expert discovery will be provided by the government thirty

days before trial and by defendant, 15 days before trial. Defendant will not raise a

defense of insanity or public authority. If a trial is held it will take one to two weeks.

       With the agreement of the parties, this court finds and concludes, pursuant to the

provisions of 18 U.S.C. § 3161(h)(8) and Section 5(b)(7) of the Plan for Prompt

Disposition of Criminal Cases in the United States District Court for the District of

Massachusetts (Statement of Time Limits Adopted by the Court and Procedures for

Implementing Them, Effective December 2008), that the interests of justice, i.e., for

defendant and the government to continue preparing the case, outweigh the best

interests of the public and the defendant for a trial within seventy days of defendant’s

arraignment.
         Case 1:19-cr-10119-DJC Document 72 Filed 03/06/20 Page 2 of 2



       Accordingly, it is hereby ordered that the Clerk of this Court enter excludable time

for the period of March 9, 2020 to the date the parties appear before the District Court

under the Speedy Trial Act.1



                                              / s /Page Kelley
                                           M. Page Kelley
                                           UNITED STATES MAGISTRATE JUDGE




  1
     The parties are hereby advised that under the provisions of Rule 2(b) of the Rules
for United States Magistrates in the United States District Court for the District of
Massachusetts, any party may move for reconsideration by a district judge of the
determination(s) and order(s) set forth herein within ten (10) days after receipt of a copy
of this order, unless a different time is prescribed by this court or the district judge. The
party seeking reconsideration shall file with the Clerk of this Court, and serve upon all
parties, a written notice of the motion which shall specifically designate the order or part
thereof to be reconsidered and the basis for the objection thereto. The district judge,
upon timely motion, shall reconsider the magistrate's order and set aside any portion
thereof found to be clearly erroneous in fact or contrary to law. The parties are further
advised that the United States Court of Appeals for this Circuit has indicated that failure
to comply with this rule shall preclude further appellate review. See Keating v.
Secretary of Health and Human Services, 848 F.2d 271 (1st Cir. March 31, 1988);
United States v. Emiliano Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Park Motor Mart,
Inc. v. Ford Motor Co., 616 F.2d 603 (1st Cir. 1980); United States v. Vega, 678 F.2d
376, 378-379 (1st Cir. 1982); Scott v. Schweiker, 702 F.2d 13, 14 (1st Cir. 1983); see
also Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466 (1985).
